Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 1 of 24 PageID #: 996




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 JESSICA A. GIBSON,                          )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:17-cv-01212-JPH-TAB
                                             )
 INDIANA STATE PERSONNEL                     )
 DEPARTMENT,                                 )
 JON DARROW                                  )
    a/k/a DENNY,                             )
 JOHN F. BAYSE,                              )
 MATTHEW A. BROWN,                           )
 BRUCE BAXTER,                               )
 BRUCE LEMMON,                               )
                                             )
                          Defendants.        )

               ORDER ON MOTIONS FOR SUMMARY JUDGMENT

        After Jessica Gibson’s employment with the Indiana State Personnel

  Department (“ISPD”) was terminated, she brought this lawsuit alleging

  violations of the Family Medical Leave Act, the Americans with Disabilities Act,

  42 U.S.C. § 1983, and Title VII. Defendants—ISPD and several of its

  employees—have moved for summary judgment. Dkt. [99]. Ms. Gibson has

  cross-moved for partial summary judgment on two § 1983 claims. Dkt. [110].

  For the reasons that follow, Defendants’ motion for summary judgment is

  GRANTED in part and DENIED in part and Ms. Gibson’s cross-motion for

  partial summary judgment is DENIED.




                                         1
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 2 of 24 PageID #: 997




                                        I.
                              Facts and Background

        The parties have filed cross-motions for summary judgment, so the Court

  takes the motions “one at a time.” American Family Mut. Ins. v. Williams, 832

  F.3d 645, 648 (7th Cir. 2016). The Court views and recites the evidence and

  draws all reasonable inferences “in favor of the non-moving party.” Id.

        ISPD hired Ms. Gibson in February 2015 to be the Director of Human

  Resources for the Indiana Department of Correction. Dkt. 100-1 at 7 (Gibson

  Dep. at 57). A year later, in February 2016, Ms. Gibson told Mr. Bayse—ISPD’s

  Deputy Director of Field Operations—that she was stressed and depressed

  because of challenges related to being a foster parent. Id. at 19–20 (Gibson

  Dep. at 84–85). She also told him that she didn’t feel well and requested time

  off. Id. Mr. Bayse understood, but replied that it wasn’t a good time for her to

  take time off. Id. Around that time, she also told Mr. Bayse that her parents

  had moved into her home because of her stepfather’s health. Id. at 23 (Gibson

  Dep. at 88).

        The next month, Ms. Gibson again told Mr. Bayse that she needed time

  off because she was depressed and stressed. Id. at 36–37 (Gibson Dep. at 101–

  02). He replied that it wasn’t a good time, but she could have the time off in a

  couple weeks. Id. at 38–39 (Gibson Dep. at 103–04). When she told him that

  she couldn’t keep waiting, he offered time off four to six weeks after new

  employees had been in their positions. Id.




                                          2
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 3 of 24 PageID #: 998




        At the end of March 2016, Mr. Bayse told Ms. Gibson that Department of

  Correction leadership had decided that she “wasn’t DOC enough.” Id. at 40–41

  (Gibson Dep. at 105–06). She responded that she “wasn’t doing well” and not

  long after asked him about the possibility of switching agencies. Id. at 43, 56

  (Gibson Dep. at 108, 126).

        During March and April 2016, Ms. Gibson met several times with Valerie

  Caldwell, an African-American employee at the Indiana Women’s Prison. Id. at

  94–95 (Gibson Dep. at 169–70); dkt. 100-3 at 2. At one of their last meetings,

  Ms. Gibson asked Ms. Caldwell if she thought that people at the prison thought

  that she carried herself “like the HNIC.” Id. at 96, 103 (Gibson Dep. at 171,

  179). Ms. Caldwell asked what “HNIC” meant, and Ms. Gibson responded

  “head nigger in charge.” Id. at 102–03 (Gibson Dep. at 178–79).

        Then, on April 18, 2016, Ms. Gibson told Mr. Bayse that she would be

  taking Family Medical Leave Act (“FMLA”) time off. Id. at 72 (Gibson Dep. at

  147). Mr. Bayse sighed and asked when it was supposed to start, and Ms.

  Gibson replied that it would start immediately. Id. While she was on leave, Mr.

  Bayse learned that Ms. Gibson had used the term “HNIC” in a conversation

  with Ms. Caldwell. Dkt. 100-3 at 2. He also heard from one of Ms. Gibson’s

  employees that she was a difficult boss, came across as a bully, and had overly

  harsh expectations. Id. When Ms. Gibson returned from FMLA leave on May

  23, 2016, ISPD terminated her employment. Dkt. 100-1 at 81–82 (Gibson Dep.

  at 156–57).




                                          3
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 4 of 24 PageID #: 999




        Ms. Gibson brought this lawsuit raising claims under the FMLA, the

  Americans with Disabilities Act (“ADA”), 42 U.S.C. § 1983, Title VII, and

  Indiana Code Title 22. Dkt. 47. Defendants filed a motion for partial dismissal

  of the second amended complaint, dkt. 53, which the Court granted in part and

  denied in part, dismissing the Indiana Code Title 22 claims and some of the

  other claims as to some defendants, dkt. 86. Defendants have moved for

  summary judgment, dkt. 99, and Ms. Gibson has filed a cross-motion for

  partial summary judgment, dkt. 110.

                                         II.
                                   Applicable Law

        Summary judgment shall be granted “if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

  inform the court “of the basis for its motion” and specify evidence

  demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must “go beyond the pleadings” and identify

  “specific facts showing that there is a genuine issue for trial.” Id. at 324.

        In ruling on cross-motions for summary judgment, the Court takes the

  motions “one at a time,” viewing and reciting the evidence and drawing all

  reasonable inferences “in favor of the non-moving party.” Williams, 832 F.3d at

  648. The party opposing summary judgment “must support her factual

  assertions about disputed facts by using citations to point to specific particular



                                           4
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 5 of 24 PageID #: 1000




  parts of the record.” Khan v. Midwestern Univ., 879 F.3d 838, 846 (7th Cir.

  2018); see Fed. R. Civ. P. 56(c)(1). “Conclusory allegations, unsupported by

  specific facts, will not suffice.” Payne v. Pauley, 337 F.3d 767, 773 (7th Cir.

  2003).

                                        III.
                                      Analysis

        Ms. Gibson’s remaining claims are (1) FMLA interference and retaliation

  claims; (2) ADA failure-to-accommodate and disparate-treatment claims; (3) 42

  U.S.C. § 1983 claims for deprivation of property, liberty, and equal protection;

  and (4) a Title VII sex-discrimination claim. See dkt. 47; dkt. 86.

        A. FMLA

        Defendants argue that they are entitled to summary judgment on Ms.

  Gibson’s interference and retaliation claims. Dkt. 101 at 12–15. They also

  argue that she cannot recovery monetary damages from the individual

  defendants. Id. at 11–12.

              1. FMLA Interference

        “The FMLA makes it unlawful for an employer to interfere with an

  employee’s attempts to exercise any FMLA rights.” Burnett v. LFW Inc., 472

  F.3d 471, 477 (7th Cir. 2006) (citing 29 U.S.C. § 2615(a)(1)). To prevail on an

  FMLA interference claim, the employee must show: “(1) she was eligible for the

  FMLA’s protections, (2) her employer was covered by the FMLA, (3) she was

  entitled to take leave under the FMLA, (4) she provided sufficient notice of her

  intent to take leave, and (5) her employer denied her FMLA benefits to which



                                          5
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 6 of 24 PageID #: 1001




  she was entitled.” Goelzer v. Sheyboygan County, 604 F.3d 987, 993 (7th Cir.

  2010).

        Ms. Gibson brings her FMLA interference claim against Defendants ISPD

  and Bayse. Dkt. 86 at 8. Those defendants argue that the evidence does not

  support the “notice” element because Ms. Gibson merely requested vacation

  time, which was not enough to alert them to her need for medical leave. Dkt.

  101 at 13. Ms. Gibson responds that she was clear that the time off was

  necessary and that Mr. Bayse knew that she qualified for FMLA leave. Dkt.

  111 at 13–14.

        An employee gives sufficient notice by providing “enough information to

  tell the employer that the FMLA may apply.” Burnett, 472 F.3d at 478–79; 29

  C.F.R. § 825.303(b). This requirement is “not onerous” and the employee “need

  not expressly mention the FMLA.” Burnett, 472 F.3d at 478–79; 29 C.F.R. §

  825.303(b). Instead, “firms should be able to figure out for themselves the legal

  rules governing leave, once they know that a serious medical condition or

  family situation is ongoing.” Collins v. NTN-Bower Corp., 272 F.3d 1006, 1008

  (7th Cir. 2001); 29 C.F.R. § 825.301(b).

        Defendants ISPD and Bayse do not argue that Ms. Gibson failed to

  provide notice of a serious medical condition or family situation. See dkt. 101

  at 13. Instead, they argue—with no supporting authority—that they are

  entitled to summary judgment because Ms. Gibson asked for vacation time

  instead of “actually requesting FMLA leave.” Id. But vacation time and FMLA

  leave are not mutually exclusive, 29 C.F.R. § 825.301(b), and specifically

                                             6
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 7 of 24 PageID #: 1002




  requesting FMLA leave is not required, see Burnett, 472 F.3d at 478–79 (“The

  employee’s notice obligation is satisfied so long as he provides information

  sufficient to show that he likely has an FMLA-qualifying condition.”). A general

  request for time off for FMLA-qualifying reasons is enough. See Nicholson v.

  Pulte Homes Corp., 690 F.3d 819, 826 (7th Cir. 2012).

        Summary judgment is therefore denied on this claim.

              2. FMLA Retaliation

        An FLMA retaliation claim has three elements: “(1) the employee engaged

  in statutorily protected activity; (2) the employer took adverse action against

  the employee; and (3) the protected activity caused the adverse action.”

  Freelain v. Vill. of Oak Park, 888 F.3d 895, 901 (7th Cir. 2018). The defendants

  for this claim—ISPD, Lemmon, Darrow, and Bayse, dkt. 86 at 13—argue that

  they are entitled to summary judgment on Ms. Gibson’s FMLA retaliation claim

  because no reasonable jury could find causation. Dkt. 101 at 13–15.

  Specifically, they argue that the evidence shows that Ms. Gibson was fired for

  poor performance and using a racial epithet. Id. at 15. Ms. Gibson responds

  that Defendants’ reasons are pretextual. Dkt. 111 at 15–20.

        Mr. Bayse testified that he terminated Ms. Gibson because of negative

  feedback about her work performance and her use of the phrase “HNIC.” Dkt.

  100-3 at 2. None of Ms. Gibson’s designated evidence disputes this testimony.

  She cites Mr. Bayse’s calendar from March and April 2016, arguing that she

  was not counseled as would be expected if her supervisors were unhappy with

  her performance. Dkt. 111 at 17; dkt. 111-11. But a lack of calendar entries

                                          7
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 8 of 24 PageID #: 1003




  showing counseling is too speculative to show that Ms. Gibson was meeting

  expectations at that time, because it does not point to her FMLA leave as the

  reason for her termination. See Langenback v. Wal-Mart Stores, 761 F.3d 792,

  800 (7th Cir. 2014) (“On summary judgment . . . circumstantial evidence must

  point directly to the conclusion that an employer was illegally motivated,

  without reliance on speculation.” (quotation omitted)). Similarly, even if Ms.

  Gibson is correct that complaints about her performance were inaccurate, the

  undisputed evidence shows that the complaints happened. Dkt. 100-3 at 2.

  Employers may lawfully rely on work-performance complaints even if those

  complaints may be inaccurate. See Cracco v. Vitran Exp., Inc., 559 F.3d 625,

  634 (7th Cir. 2009).

        As for the “HNIC” comment, Ms. Gibson argues that it wasn’t

  substantiated because she wasn’t asked about it. Dkt. 111 at 18–19. But Ms.

  Gibson does not dispute that she used the term or that Mr. Bayse was told

  about it. Id. Mr. Bayse’s reliance on what he was told does not show

  discrimination, even if he chose not to confirm it with Ms. Gibson. See Cracco,

  559 F.3d at 634. Ms. Gibson also argues that a colleague accused of similar

  behavior was treated less harshly, but she cites no evidence in support as

  required. Dkt. 111 at 18–19; see McDaniel v. Progress Rail Locomotive, Inc.,

  940 F.3d 360, 369 (7th Cir. 2019) (explaining that plaintiffs must offer evidence

  of a similarly situated comparator to survive summary judgment).

        The lack of designated evidence leaves the timing of Ms. Gibson’s

  termination in relation to her medical concerns and FMLA leave as the only

                                          8
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 9 of 24 PageID #: 1004




  facts that could support her claim. See dkt. 111 at 20. Those facts are not

  enough to show pretext. See Curtis v. Costco Wholesale Corp., 807 F.3d 215,

  221 (7th Cir. 2015) (“[S]uspicious timing alone is rarely sufficient to overcome a

  motion for summary judgment.”). Moreover, Mr. Bayse learned of Ms. Gibson’s

  use of “HNIC” while she was on leave. Dkt. 100-3 at 2. When an employer

  learns of misconduct while the employee is on leave, firing the newly returned

  employee “cannot be sufficient evidence to establish causation.” Cracco, 559

  F.3d at 634.

        Finally, Ms. Gibson argues that she has more evidence and has provided

  only a “very very small sample.” Dkt. 111 at 17. But Defendants’ motion for

  summary judgment required Ms. Gibson to show her hand by designating

  evidence. Sommerfield v. City of Chicago, 863 F.3d 645, 649 (7th Cir. 2017)

  (explaining that “[s]ummary judgment is not a time to be coy” as the “parties

  are required to put their evidentiary cards on the table”). Ms. Gibson has not

  designated evidence creating a triable issue of fact, so Defendants are granted

  summary judgment on this claim. See Curtis, 807 F.3d at 221 (explaining that

  summary judgment is proper when the undisputed evidence is that the adverse

  employment action was based on poor job performance or misconduct).

                 3. Monetary Damages Against Individual Defendants

        Defendants argue that sovereign immunity prevents Ms. Gibson from

  recovering monetary damages against individual defendants. Dkt. 101 at 11–

  12. Ms. Gibson responds that the damages she seeks will not necessarily be

  paid by the state, so sovereign immunity does not apply. Dkt. 118 at 11–14.

                                          9
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 10 of 24 PageID #: 1005




         The “general rule” is that sovereign immunity does not bar claims for

   monetary damages against individual defendants, because the money would

   come from the individual instead of from the state treasury. Luder v. Endicott,

   253 F.3d 1020, 1022–23 (7th Cir. 2001). But claims against individuals are

   barred when it’s “inescapable” that the “money will flow from the state

   treasury.” Haynes v. Ind. Univ., 902 F.3d 724, 732 (7th Cir. 2018) (citing

   Omosegbon v. Wells, 335 F.3d 668 (7th Cir. 2003)). In Haynes, for example,

   the money inescapably would have come from the state treasury because the

   claim was based on an employment contract and the individual defendants

   were not parties to the contract in their individual capacities. Id.

         The same is true here because of the types of damages available for

   FMLA claims. While Ms. Gibson’s FMLA claims are not based on an

   employment contract, the damages that are recoverable in an FLMA claim are

   “wages, salary, employment benefits, or other compensation,” interest on those

   amounts, liquidated damages, and fees and costs. See 29 U.S.C. § 2617(a). In

   other words, damages recoverable under the FMLA are wages or are closely

   related to wages. See Darst v. Interstate Brands Corp., 512 F.3d 903, 911 (7th

   Cir. 2008). And the Seventh Circuit has explained that damages like these

   inescapably flow from the state treasury. See Luder, 253 F.3d at 1024. Other

   types of damages that might lead to a different result—such as damages for

   embarrassment, emotional distress, and humiliation—are not recoverable

   under the FMLA. See Arrigo v. Link, 836 F.3d 787, 798 (7th Cir. 2016) (“FMLA

   damages don’t include emotional distress and punitive damages . . . .”); Heinze

                                           10
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 11 of 24 PageID #: 1006




   v. S. Ill. Healthcare, No. 08-672-GPM, 2010 WL 276722 at *2 (S.D. Ill. Jan. 19,

   2010); see also Reinebold v. Ind. Univ. S. Bend, No. 3:18-CV-525-JD, 2019 WL

   1897288 at *2–3 (N.D. Ind. Apr. 25, 2019).

         Ms. Gibson therefore may not recover monetary damages from the

   individual defendants, and they are entitled to summary judgment on her

   FMLA claims.

         B. ADA and Rehabilitation Act.

         Claims under the ADA and Rehabilitation Act are “materially identical,”

   so the Court considers them together. A.H. v. Ill. High Sch. Assn., 881 F.3d

   587, 592 (7th Cir. 2018). These acts support two types of claims: failure to

   accommodate and disparate treatment. Scheidler v. Indiana, 914 F.3d 535,

   541 (7th Cir. 2019).

               1. Failure to Accommodate

         A failure-to-accommodate claim requires proof that (1) the plaintiff was a

   qualified individual with a disability, (2) the defendant was aware of the

   disability, and (3) the defendant failed to provide reasonable accommodation.

   Id. ISPD—the only defendant for this claim, dkt. 47 at 16–17; dkt. 86 at 16—

   argues that Ms. Gibson cannot show that ISPD failed to reasonably

   accommodate her. Dkt. 101 at 15–18. Ms. Gibson responds that she informed

   ISPD about her mental health and need for medical care, and that she

   requested time off. Dkt. 111 at 20–23.

         Showing a failure to reasonably accommodate requires evidence not only

   that the employee attempted to engage the employer on the issue, “but also

                                          11
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 12 of 24 PageID #: 1007




   that the [employer] was responsible for any breakdown that occurred in that

   process.” Ekstrand v. Sch. Dist. of Somerset, 583 F.3d 972, 975–76 (7th Cir.

   2009). Ms. Gibson alleges that ISPD failed to accommodate her disability when

   it was unwilling to explore or consider an accommodation. Dkt. 101 at 21–23.

   The designated evidence shows only that when Ms. Gibson told Mr. Bayse that

   she needed time off because of everything that was going on, he responded that

   it wasn’t a good time, but maybe time off would be possible in four to six

   weeks. Dkt. 100-1 at 38–39 (Gibson Dep. at 103–04).

         That is not enough evidence to create a triable issue of fact on whether

   ISPD failed to provide reasonable accommodation. In this type of claim, the

   Court must “isolate the cause of the breakdown [in the accommodation-seeking

   process] and then assign responsibility.” Ekstrand, 583 F.3d at 976. Here, Ms.

   Gibson told Mr. Bayse that she “really, really need[ed] the time off,” and he

   responded that time off may be possible in four to six weeks. Dkt. 100-1 at 38–

   39 (Gibson Dep. at 103–04). Ms. Gibson has not designated evidence revealing

   what, if anything, she said or other communicated to Mr. Bayse thereafter. So

   there is no evidence that could support an inference that ISPD was responsible

   for the breakdown in communication. See EEOC v. Sears, Roebuck & Co., 417

   F.3d 789, 797 (7th Cir. 2005) (“[T]he employer will be liable only if it bears

   responsibility for the breakdown . . . .”). 1 Nor does any designated evidence


   1This is what differentiates Ms. Gibson’s reasonable-accommodation claim from her
   FMLA interference claim. As explained above, her FMLA interference claim requires
   only that she put her employer on notice. Her reasonable-accommodation claim, by
   contrast, requires ongoing engagement in the accommodation-seeking process.


                                           12
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 13 of 24 PageID #: 1008




   show that ISPD knew what accommodations Ms. Gibson’s disability might

   require. See Stelter v. Wisc. Physicians Serv. Ins. Corp., 950 F.3d 488, 491 (7th

   Cir. 2020) (affirming summary judgment because the plaintiff failed to show

   that she had requested certain accommodations). There is therefore no triable

   issue of fact on whether ISPD’s offer was unreasonable considering the limited

   facts that Ms. Gibson had communicated. See Ekstrand, 583 F.3d at 976–77;

   Beck v. Univ. of Wis. Bd. of Regents, 75 F.3d 1130, 1136 (7th Cir. 1996)

   (explaining that a party can be responsible for a breakdown for failing to

   provide information that was only in that party’s possession).

         ISPD’s motion for summary judgment is granted on this claim. 2

                2. Disparate Treatment

         A disparate-treatment claim requires proof that (1) the plaintiff was

   disabled; (2) she was qualified to perform essential functions of her job with or

   without reasonable accommodation, and (3) disability was the “but for” cause

   of her adverse employment action. Scheidler, 914 F.3d at 541. Ms. Gibson

   raises this claim against ISPD, dkt. 47 at 16–17; dkt. 86 at 16, which argues

   that Ms. Gibson cannot establish the third element—causation, dkt. 101 at 19–

   21. ISPD contends that Ms. Gibson was terminated not because of her

   disability, but because of issues relating to work performance, including the




   2 Because ISPD’s designated evidence shows that it is entitled to summary judgment

   on this basis, the Court does not address ISPD’s arguments that Ms. Gibson failed to
   designate evidence, did not provide notice of her disability, and did not request
   accommodation.
                                            13
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 14 of 24 PageID #: 1009




   incident when she used the term “HNIC.” Id. Ms. Gibson responds that those

   reasons are pretextual. Dkt. 111 at 23–27.

         As with the FMLA claim, ISPD relies on Mr. Bayse’s declaration that he

   terminated Ms. Gibson’s employment based on negative feedback about her

   work performance and her use of the phrase “HNIC.” Dkt. 100-3 at 2. Again,

   none of the evidence that Ms. Gibson cites creates a triable issue regarding the

   reason ISPD chose to terminate her employment.

         Ms. Gibson first cites a letter from Mr. Bayse notifying her that she is

   being dismissed because she damaged ISPD’s “trust and confidence in [her]

   ability to effectively perform [her] job.” Dkt. 111-17. Second, she cites a letter

   from ISPD protesting an award of unemployment insurance that gives the same

   reasons for her termination as Mr. Bayse does in his declaration. Dkt. 111-2.

   Third, she cites a statement from Ms. Caldwell that explains that Ms. Caldwell

   was offended by Ms. Gibson’s “HNIC” comment. Dkt. 111-18. Fourth, she

   cites a statement from Mr. Bayse that explains that Ms. Gibson was no longer

   trusted at least in part because of her “HNIC” comment. Dkt. 111-19. 3

   Finally, she cites ISPD’s letter to the EEOC saying that Ms. Gibson was

   terminated because of her “HNIC” comment. Dkt. 111-15.

         None of this evidence is inconsistent with the declaration that ISPD relies

   on, and Ms. Gibson does not explain how it shows disability discrimination.

   See dkt. 111 at 25. She instead argues that it shows variances in Defendants’



   3The statements from Ms. Caldwell and Mr. Bayse give no indication that they were
   made under oath. Dkt. 111-18; 111-19.
                                           14
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 15 of 24 PageID #: 1010




   explanations for her firing. Dkt. 111 at 25. But contrary to Ms. Gibson’s

   argument, the evidence connects the dots. See, e.g., dkt. 111-15 (explaining

   that the stated loss of trust was because of Ms. Gibson’s “HNIC” comment).

   Moreover, “minor misstatement[s]” or “disagreement among defense

   witnesses”—which is the most that Ms. Gibson’s evidence shows—cannot

   create a triable issue of fact on pretext. Monroe v. Ind. Dept. of Transp., 871

   F.3d 495, 507 (7th Cir. 2017). That’s especially true here, because the cited

   evidence does not point to a disability as the cause of Ms. Gibson’s

   termination. See Stelter, 950 F.3d at 490 (explaining that the ADA does not

   shelter disabled employees from adverse employment actions taken for reasons

   other than disability). Evidence of pretext is required, but Ms. Gibson has

   designated none. See id. (“To establish pretext, [the plaintiff] needed to show

   through inconsistencies or contradictions . . . that the reason for the

   termination was not the reason proffered, but instead discriminatory.”);

   Monroe, 871 F.3d at 503–04.

            Defendants’ motion for summary judgment is therefore granted on this

   claim.

            C. 42 U.S.C. § 1983

                  1. Deprivation of Property

            Ms. Gibson alleges that she was deprived of her property interest in her

   job without due process. Dkt. 111 at 6. This claim requires (1) a

   constitutionally protected property interest, (2) a loss of that interest

   amounting to a deprivation, and (3) that the deprivation occurred without due

                                            15
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 16 of 24 PageID #: 1011




   process of law. Moss v. Martin, 473 F.3d 694, 700 (7th Cir. 2007). Ms. Gibson

   brings this claim against Defendants Bayse, Brown, Baxter, Darrow, and ISPD.

   Dkt. 47 at 17–24. They argue that Ms. Gibson had no property interest in her

   position because she was an at-will employee. Dkt. 101 at 9–10. Ms. Gibson

   contends that her February 2016 performance evaluation created an

   employment contract, giving her a property interest in her employment. Dkt.

   111 at 7.

         Whether Ms. Gibson had a property interest in her employment is a

   question of Indiana law. See Moulton v. Vigo County, 150 F.3d 801, 804 (7th

   Cir. 1998). Under Indiana law, an at-will employee has no property interest in

   ongoing employment. Id. (citing Phegley v. Ind. Dept. of Highways, 564 N.E.2d

   291, 295 (Ind. App. 1990)). “The presumption of at-will employment is strong”

   and the Indiana Supreme Court “has recognized only three exceptions” to the

   at-will employment doctrine. Baker v. Tremco Inc., 917 N.E.2d 650, 653–54

   (Ind. 2009). They are (1) if “adequate independent consideration” supports an

   employment contract, (2) “if a clear statutory expression of a right or a duty is

   contravened,” and (3) if promissory estoppel applies. Id.

         Ms. Gibson relies on the first exception, arguing that a performance

   evaluation created an employment contract. Dkt. 111 at 6–7; dkt. 118 at 8. In

   the evaluation, Mr. Bayse said: “I look forward to seeing what [Ms. Gibson] can

   accomplish in her second year.” 4 Dkt. 111-1 at 4. But the adequate


   4Ms. Gibson does not argue that the evaluation created a unilateral contract and it
   does not contain the requisite “clear promise of secure employment.” Harris v. Brewer,
   49 N.E.3d 632, 642 (Ind. Ct. App. 2015).
                                            16
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 17 of 24 PageID #: 1012




   independent consideration exception requires a “substantial detriment” that

   was given “in exchange for a promise” of continued employment. Harris v.

   Brewer, 49 N.E.3d 632, 643–44 (Ind. Ct. App. 2015). Ms. Gibson alleges that

   she withdrew from another opportunity and spent more money than she

   otherwise would have. Dkt. 118 at 8–9. But that is not enough to support

   adequate independent consideration because Ms. Gibson has designated no

   evidence showing that those detriments were offered “in exchange for a promise

   of permanent employment.” Harris, 49 N.E.3d at 643–44 (explaining that

   adequate independent consideration requires an “independent benefit bestowed

   upon the employer”).

         Defendants are therefore entitled to summary judgment on Ms. Gibson’s

   deprivation of property without due process claim. 5

               2. Deprivation of Liberty and Equal Protection

         Ms. Gibson cross-moves for summary judgment on two other § 1983

   claims—that her equal-protection rights were violated and that she was

   deprived of her liberty. Dkt. 118 at 5. These claims are against Defendants

   Darrow, Bayse, Baxter, and Brown, dkt. 47 at 17, who argue that these claims

   were insufficiently pleaded in the complaint and that Ms. Gibson’s cross-

   motion for summary judgment should be denied because she has designated

   no evidence in support, dkt. 114 at 4–5.




   5Because Ms. Gibson had no property interest in her employment, the Court does not
   address Defendants’ argument that it provided due process.
                                           17
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 18 of 24 PageID #: 1013




            The deprivation-of-liberty claim relies on an occupational-liberty interest.

   See dkt. 118 at 6. “An occupational-liberty claim may arise when, after an

   adverse employment action, a public employer stigmatizes the employee by

   making public comments impugning his good name, honor, or reputation or

   imposes a stigma that forecloses other employment opportunities.” Palka v.

   Shelton, 623 F.3d 447, 454 (7th Cir. 2010). For the public-disclosure element

   of the claim, Ms. Gibson pleaded only that several state employees told her, in

   connection with her unemployment claim, that she had been racist toward a

   subordinate. Dkt. 47 at 11–13.

            However, the “public-disclosure requirement requires that the defendant

   actually disseminate the stigmatizing comments in a way that would reach

   potential future employers.” Palka, 623 F.3d at 454. Internal dissemination is

   not enough, id. (citing Ratliff v. City of Milwaukee, 795 F.2d 612, 627 (7th Cir.

   1986)), and Ms. Gibson has not pleaded or designated evidence showing more

   than that. The Court therefore gives notice under Federal Rule of Civil

   Procedure 56(f) of its intent to enter summary judgment for Defendants on this

   claim.

            For the equal-protection claim, Ms. Gibson alleges that she was treated

   differently than a non-disabled coworker. See dkt. 47 at 21–22. This claim

   requires Ms. Gibson to show discriminatory intent. See Harper v. Fulton

   County, 748 F.3d 761, 765 (7th Cir. 2014). Ms. Gibson does not allege or

   provide direct evidence of discriminatory intent, so the Court analyzes her

   claim under the McDonnell Douglas burden-shifting approach. See id. at 767.

                                             18
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 19 of 24 PageID #: 1014




   That requires her to show that (1) she is disabled, (2) that she suffered an

   adverse employment action, (3) she was meeting her employer’s legitimate

   business expectations, and (4) a similarly situated non-disabled employee was

   treated more favorably. Id.

         But as explained above for Ms. Gibson’s ADA claim, Defendants have

   designated evidence that Ms. Gibson’s employment was terminated because of

   work performance and her use of “HNIC”—not because of a disability. Ms.

   Gibson has designated no evidence in response, such as evidence of a similarly

   situated non-disabled employee who was treated more favorably. See dkt. 118

   at 7–8.

         Ms. Gibson’s cross-motion for summary judgment on this claim is

   therefore denied. Because Defendants have designated evidence of a non-

   discriminatory reason for Ms. Gibson’s termination and she has not provided

   evidence creating a triable issue of fact, the Court gives notice under Federal

   Rule of Civil Procedure 56(f) of its intent to enter summary judgment for

   Defendants on this claim.

         Ms. Gibson shall have through May 22, 2020 to respond why summary

   judgment should not be granted on her equal-protection and deprivation-of-

   liberty claims.

         D. Title VII

         Ms. Gibson’s Title VII claims against ISPD, dkt. 86 at 16, allege that she

   was terminated on the basis of her sex and that she was subjected to a hostile

   work environment, dkt. 47 at 24–25.


                                          19
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 20 of 24 PageID #: 1015




               1. Termination on the Basis of Sex

         Title VII prohibits employers from terminating employees on the basis of

   sex. See Ripberger v. Corizon, Inc., 773 F.3d 871, 877 (7th Cir. 2014) (citing 42

   U.S.C. § 2000e-2(a)(1)). ISPD argues that it is entitled to summary judgment

   because it terminated Ms. Gibson because of work performance and her use of

   “HNIC.” Dkt. 101 at 22. Ms. Gibson responds that those reasons are

   pretextual. Dkt. 111 at 28.

         ISPD has designated Mr. Bayse’s declaration that Ms. Gibson’s

   employment was terminated because of her work performance and her use of

   the phrase “HNIC.” Dkt. 100-3 at 2. Therefore, to avoid summary judgment,

   Ms. Gibson must present evidence allowing a rational jury to conclude that she

   was terminated on the basis of her sex. Ripberger, 773 F.3d at 877. However,

   she has designated none. See dkt. 111 at 27–30; dkt. 118 at 18–19. And

   ISPD’s designated evidence that Mr. Bayse once called Ms. Gibson a “strong

   woman,” dkt. 101 at 8 (citing dkt. 100-1 at 49 (Gibson Dep. at 114)), is not

   enough to create a triable issue of fact. See Merillat v. Metal Spinners, Inc., 470

   F.3d 685, 694 (7th Cir. 2006) (“[I]solated comments that are no more than

   ‘stray remarks’ in the workplace are insufficient to establish that a particular

   decision was motivated by discriminatory animus.”).

         ISPD is therefore entitled to summary judgment on this claim.

               2. Hostile Work Environment

         Sexual harassment that is severe or pervasive enough to affect the terms

   and conditions of employment is actionable under Title VII.


                                           20
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 21 of 24 PageID #: 1016




   Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998); Swyear v. Fare Foods

   Corp., 911 F.3d 874, 881 (7th Cir. 2018). Proving this claim requires a plaintiff

   to show that “(1) the plaintiff’s workplace was both subjectively and objectively

   offensive; (2) the plaintiff’s sex was the cause of the harassment; (3) the

   harassment was severe or pervasive; and (4) there is a basis for employer

   liability.” Milligan-Grimstad v. Stanley, 877 F.3d 705, 713 (7th Cir. 2017).

         ISPD argues that the alleged actions and comments were not severe

   enough for a reasonable person to find that her work environment was hostile.

   Dkt. 101 at 24. Ms. Gibson responds that under the totality of the

   circumstances, she has established a hostile work environment. Dkt. 111 at

   32–33. In order to meet the severity element of a hostile-work-environment

   claim, a workplace must be “so pervaded by discrimination that the terms and

   conditions of employment were altered.” Vance v. Ball State Univ., 570 U.S.

   421, 427 (2013). The behavior need not make the workplace “hellish.”

   Jackson v. Cty. of Racine, 474 F.3d 493, 500 (7th Cir. 2007). But it must be

   more than offhand comments and isolated incidents. Faragher v. City of Boca

   Raton, 524 U.S. 775, 788 (1998).

         The evidence designated by Ms. Gibson in support of this claim is that

   Mr. Bayse called Ms. Gibson a “strong woman,” called a male employee a

   woman and said he acts like a woman, and called another female employee a

   “bitch”; and that Mr. Darrow hugged Ms. Gibson three times. Dkt. 100-1 at




                                           21
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 22 of 24 PageID #: 1017




   49, 110 (Gibson Dep. at 114, 206). 6 That is not enough to create a triable

   issue of fact in a hostile-work-environment claim. As the Seventh Circuit has

   explained, conduct must be “severe or pervasive” to create a hostile work

   environment. Passananti v. Cook County, 689 F.3d 655, 667 (7th Cir. 2012).

   The comments and hugs here do not rise to that level. Physical contact such

   as a “hand on the shoulder, a brief hug, or a peck on the cheek” are “unlikely

   to create a hostile environment in the absence of aggravating circumstances

   such as continued contact after an objection.” Patton v. Keystone RV Co., 455

   F.3d 812, 816 (7th Cir. 2006). The designated evidence here does not show

   aggravating circumstances. And Mr. Bayse’s comment that Ms. Gibson was a

   “strong woman” does not rise even to the level of “occasional vulgar banter,”

   which is not enough to create a hostile work environment. Id. Finally, another

   employee being called a “bitch” is offensive and unacceptable. However, a

   single comment directed at another employee also cannot create a hostile work

   environment. See Mercer v. Cook County, 527 Fed. App’x 515, 521 (7th Cir.

   2013); Overly v. KeyBank Nat. Assn., 662 F.3d 856, 863 (7th Cir. 2011); cf.

   Passananti, 689 F.3d at 669 (plaintiff being called a “bitch” to her face “nearly

   constantly for several years” along with other harassing comments could create

   a hostile work environment).

         ISPD is thus entitled to summary judgment on this claim.




   6Ms. Gibson makes additional allegations in her reply brief, but they are unsupported
   by designated evidence. Dkt. 118 at 19–20.
                                            22
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 23 of 24 PageID #: 1018




                                     *     *      *

         Ms. Gibson also suggests in her briefs that her actions did not warrant

   her termination. See, e.g., dkt. 111 at 2, 24–25. But it is not the Court’s role

   to assess the wisdom or fairness of ISPD’s personnel decisions. Ballance v. City

   of Springfield, 424 F.3d 614, 621 (7th Cir. 2005) (explaining that the court does

   not “sit as a super-personnel department”). Unless there is a triable issue of

   fact about whether Ms. Gibson was terminated for impermissible reasons,

   Defendants are entitled to summary judgment. See id. Here, as explained

   above, no reasonable jury could conclude from the designated evidence that

   Ms. Gibson was terminated for impermissible reasons, and the Court’s inquiry

   ends there.

                                         IV.
                                      Conclusion

         Defendants’ motion for summary judgment is GRANTED in part and

   DENIED in part. Dkt. [99]. Ms. Gibson’s cross-motion for partial summary

   judgment is DENIED. Dkt. [110]. The only remaining claims are (1) an FMLA

   interference claim against ISPD, and (2) deprivation-of-liberty and equal-

   protection claims via section 1983 against Defendants Darrow, Bayse, Baxter,

   and Brown. Ms. Gibson SHALL HAVE through May 22, 2020 to respond why

   the Court should not enter summary judgment for Defendants on her

   deprivation-of-liberty and equal-protection claims. See Fed. R. Civ. P. 56(f).

   Defendant Lemmon is DISMISSED; the clerk shall update the docket

   accordingly.



                                          23
Case 1:17-cv-01212-JPH-TAB Document 121 Filed 04/21/20 Page 24 of 24 PageID #: 1019




   SO ORDERED.

 Date: 4/21/2020




   Distribution:

   JESSICA A. GIBSON
   3442 Hillside Ave
   Gulf Breeze, FL 32563

   David C. Dickmeyer
   INDIANA ATTORNEY GENERAL
   David.Dickmeyer@atg.in.gov




                                        24
